1933 Act File No.: 333- 1940 Act File No.: 811-21429 CIK No.: 1598878 Securities and Exchange Commission Washington, D.C. 20549 Registration statement on Form S-6 For Registration under the Securities Act of 1933 of Securities of Unit Investment Trusts Registered on Form N-8B-2 A. Exact name of trust Smart Trust, Tax-Advantaged Growth & Income Trust, Series 4 B. Name of depositor: Hennion & Walsh, Inc. C. Complete address of depositor’s principal executive offices: Hennion & Walsh, Inc. 2001 Route 46, Waterview Plaza Parsippany, New Jersey 07054 D. Name and complete address of agent for service With a copy to: Kevin D. Mahn Scott R. Anderson Hennion & Walsh, Inc. Chapman and Cutler LLP 2001 Route 46, Waterview Plaza 111 West Monroe Street Parsippany, New Jersey 07054 Chicago, Illinois60603-4080 E. Title of securities being registered: Units of undivided beneficial interest in the trust. F. Approximate date of proposed public offering: As Soon
